Yukon Pocahontas Coal Company v. Commissioner.Yukon Pocahontas Coal Co. v. CommissionerDocket No. 1198.United States Tax Court1944 Tax Ct. Memo LEXIS 165; 3 T.C.M. (CCH) 837; T.C.M. (RIA) 44241; July 28, 1944*165  Deficiency: Procedure: Jurisdiction. - The Tax Court has no power to determine that there has been an overpayment in excess profits tax where its jurisdiction is initially based on notice of deficiency in income tax.  Geo. E. H. Goodner, Esq., Munsey Bldg., Washington, D.C. and Scott P. Crampton, Esq., for the petitioner. E. M. Woolf, Esq., for the respondent.  STERNHAGEN Memorandum STERNHAGEN, Judge: An income tax deficiency of $14,846.04 for the fiscal year ended March 31, 1941, resulted from the disallowance of a deduction of a long-term capital loss. In his brief, filed since the trial, the Commissioner "now agrees that there is no deficiency in income" tax for the taxable year ended March 31, 1941, and that "since the respondent now agrees that there is no deficiency in income tax due from this petitioner, it is not necessary for the Court to decide issue No. 1." It follows from this that a decision must be entered that there is no deficiency in income tax for the tax year. In the notice of deficiency, it is also said that there has been an overassessment in excess profits tax amounting to $1,948.45. No deficiency in excess profits tax was determined. The taxpayer asks the Court*166  to find that an overpayment has been made, and to include such a determination in the decision. This is not within the jurisdiction of the Court since no deficiency has been determined in excess profits tax. The income tax and the excess profits tax are separately imposed, and a determination of deficiency in one tax does not support jurisdiction over a determination of overpayment in the other.  ;  ;  ;  ;  . As to the excess profits tax the proceeding is dismissed for lack of jurisdiction. Decision of no deficiency in income tax will be entered.